--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

 
SETTLEMENT AGREEMENT AND RELEASE


THIS SETTLEMENT AGREEMENT AND RELEASE (the “Release Agreement”), is made as of
the 29th day of September, 2014 (the “Effective Date”), by and between High
Plains A&M, LLC, a Colorado limited liability company (“High Plains”), and Pure
Cycle Corporation, a Colorado corporation (“Pure Cycle”).  High Plains and Pure
Cycle may be referred to herein separately as a “Party”, and together as the
“Parties.”
 
RECITALS

 
A. High Plains and Pure Cycle are parties to that certain Asset Purchase
Agreement, entered into effective May 10, 2006 (the “APA”).  The transaction
contemplated by the Parties under the APA (the “APA Transaction”) closed on
August 31, 2006.

 
B. In late 2011 and early 2012, a dispute arose between the Parties.  High
Plains demanded rescission of the APA Transaction, claiming that Pure Cycle made
certain false representations and failed to disclose certain information to High
Plains in order to induce High Plains to enter into the APA and the APA
Transaction.  Pure Cycle disputed High Plains’ claims and declined its
rescission demand.

 
C. On February 27, 2012, High Plains, as Plaintiff, filed against Pure Cycle, as
Defendant, the lawsuit captioned High Plains A&M, LLC v. Pure Cycle Corporation,
Colorado District Court for the City and County of Denver, Case No. 2012 CV 1246
(the “2012 Lawsuit”), in which High Plains asserted fraud based claims and
sought rescission of the APA and the APA Transaction, as well as damages.  By
its original and later amended complaints, High Plains asserted against Pure
Cycle the following four claims in the 2012 Lawsuit:
(1) For fraudulent inducement – claiming Pure Cycle misrepresented that it had
the exclusive right to sell water services to water users at the property known
as the Lowry Range;
 
(2) For fraudulent inducement – claiming Pure Cycle failed to disclose the U.S.
Home case (Rangeview Metropolitan District, et al. v. U.S. Home Corporation, et
al., Arapahoe County District Court, Case No. 97-CV-3644) and the 2000 Colorado
Court of Appeals’ decision therein;
 
(3) For negligent misrepresentation – claiming that Pure Cycle misrepresented it
had the exclusive right to sell water service to water users at the Lowry Range;
and
 
(4) For rescission of the APA and the APA Transaction based on the alleged
misrepresentations and nondisclosures.
 
High Plains also claimed in the 2012 Lawsuit that Pure Cycle’s alleged
misrepresentations and nondisclosures continued after the closing of the APA
Transaction.
 


 
 

--------------------------------------------------------------------------------

 
 
D. Pure Cycle vigorously disputed and defended itself against High Plains’
claims in the 2012 Lawsuit, denying any basis or grounds whatsoever for High
Plains’ claims against it.
 
E. High Plains’ second claim was dismissed by the Order of the Court dated
July 21, 2014.  The 2012 Lawsuit is set for trial beginning October 20, 2014.
 
F. In addition to the 2012 Lawsuit, there are pending three other lawsuits
involving High Plains, Pure Cycle, and PCY Holdings, LLC (“PCY”), which is an
affiliate of Pure Cycle.  Those lawsuits are:
 
1. High Plains A&M, LLC v. Peggy Fritz, as the Public Trustee for the County of
Bent, Colorado, and PCY Holdings, LLC, Colorado Court of Appeals, Case No.
2014CA00010 (on appeal from the Bent County District Court, Case No.
2013CV30041) (the “Redemption Action”);
2. PCY Holdings, LLC v. High Plains A&M, LLC, Bent County District Court, Case
No. 2013CV30053 (the “Lien Action”); and
3. Pure Cycle Corporation v. High Plains A&M, LLC, Denver County District Court,
Case No. 2014CV31595 (the “Deficiency Action”).
In the Deficiency Action, High Plains has asserted an affirmative defense (no.
2), that is based on its fraud claims in the 2012 Lawsuit.  Pursuant to the
agreements contained herein, High Plains shall release and dismiss that
affirmative defense.
 
G. The parties have agreed to resolve the 2012 Lawsuit, and wish to enter into
this Release Agreement in order to memorialize their agreements in connection
with the resolution and dismissal of the 2012 Lawsuit.
 


AGREEMENT

 
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, High Plains and Pure
Cycle agree as follows:

 
1. Dismissal.  High Plains will cause the 2012 Lawsuit to be dismissed with
prejudice, with each Party to pay its own attorneys’ fees and costs, pursuant to
the Joint Stipulated Motion to Dismiss in the form attached hereto as Exhibit 1,
to be filed immediately following the Parties’ execution of this Release
Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 


2. Release by High Plains.  Except as provided in Section 3 below, High Plains,
for and on behalf of itself and those claiming by, through, or under it
(collectively, the “High Plains Releasors”), does hereby unconditionally and
fully release and forever discharge Pure Cycle, and each of its affiliates,
subsidiaries, parents, direct or indirect owners, managers, officers,
security-holders, members, directors, employees, agents, and other
representatives, past, present and future, and their respective heirs,
successors and assigns (collectively, the “Pure Cycle Released Parties”), from
any and all past, present and future claims, defenses, controversies, disputes,
liabilities, obligations, demands, damages, debts, liens, actions and causes of
action, of any and every nature whatsoever, whether known or unknown, suspected
or unsuspected, contingent or matured, accrued or unaccrued, concealed, latent
or patent, direct or indirect, whether at law, by statute or in equity, in
contract or in tort, and whether or not the economic effects of such alleged
matters arise or are discovered in the future, that each of the High Plains
Releasors has, had, or may have (or claim to have) against any of the Pure Cycle
Released Parties, that:  (a) were or could have been based on the agreements,
transactions, communications, and events that are the basis of High Plains’
claims in the 2012 Lawsuit; (b) are or could be based on a claim of fraud,
misrepresentation, concealment, or nondisclosure, by Pure Cycle in connection
with the APA or the APA Transaction, or otherwise; and (c) are or could be based
on any of Pure Cycle’s filings with the Securities and Exchange Commission or
any other regulatory agency, or any of Pure Cycle’s other public filings and
statements, made as of and prior to the Effective Date.
 
3. Exclusions from Release.


a) The release contained in Section 2 above shall not release in any way (1) any
claim for breach of this Release Agreement, or (2) the claims and affirmative
defenses previously asserted by High Plains in the Deficiency Action, the
Redemption Action, and the Spurious Lien Action, other than those based on
fraud, misrepresentation, concealment, and/or nondisclosure, which claims and
defenses are being released as provided in Section 2 above and subsection (b)
below.
 
b) Based on the release contained in Section 2 above, High Plains covenants it
will not in the future assert against Pure Cycle, any claim, counterclaim, or
defense in the Deficiency Action, the Redemption Action, the Spurious Lien
action, or in any other action or proceeding, that is in any way based on an
allegation of fraud, misrepresentation, nondisclosure or concealment, in
connection with the APA or the APA Transaction, or otherwise.  High Plains
further agrees that it promptly will amend its pleadings and disclosures in the
Deficiency Action to eliminate any defense, counterclaim or damages that is (or
are) in any way based on the allegations and claims by High Plains in the 2012
Lawsuit, or otherwise is (or are) fraud based.
 
4. Compromise of Disputed Claims.  It is expressly understood and agreed that
the terms of this Release Agreement are contractual in nature and not mere
recitals; that the agreements contained herein are to compromise doubtful and
disputed claims; and that no releases given shall be construed or considered an
admission of liability by either Party.  This Release Agreement is being entered
into to avoid further litigation and any further dispute or claims and to buy
peace to the extent described herein.  Pure Cycle specifically denies any
liability, fault, responsibility, or wrongdoing, and no past or present
liability, fault, responsibility or wrongdoing on its part shall be implied by
the negotiation of, entry into, or terms of this Release Agreement.


5. Attorneys’ Fees and Costs.  Each Party shall bear its own costs and
attorneys’ fees incurred prior to the Effective Date in connection with the 2012
Lawsuit.  In connection with any litigation, mediation, or other proceeding
brought to enforce the terms of this Release Agreement, the prevailing Party
shall be entitled to recover from the other Party its reasonable attorneys’ fees
and costs, through and including any appeal or post-judgment proceeding.
 
 
 
 

--------------------------------------------------------------------------------

 
 
6. Representation of Counsel.  Each Party hereby acknowledges and agrees that it
has read this Release Agreement; has consulted with independent legal counsel
before executing this Release Agreement; has had such independent legal counsel
explain the meaning and effect of this Release Agreement; and has relied on its
own judgment in executing this Release Agreement with full knowledge of the
meaning and effect thereof.


7. Governing Law.  This Release Agreement, and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out of or relate to
this Release Agreement or the negotiation, execution or performance of this
Release Agreement, shall be governed by and construed in accordance with the
laws of State of Colorado applicable to contracts made and performed in such
State without giving effect to any choice or conflict of law provision or rule
(whether of State  of Colorado or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than State  of Colorado.
 
8. Submission to Jurisdiction.  The Parties irrevocably submit to the exclusive
jurisdiction of any federal or state court located within the County of Denver,
Colorado over any dispute arising out of or relating to this Release Agreement
or any of the transactions contemplated hereby, and each Party irrevocably
agrees that all claims in respect of such dispute or any suit, action or
proceeding related thereto may be heard and determined in such courts.  The
Parties irrevocably waive, to the fullest extent permitted by applicable law,
any objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.   Each Party agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable law.
 
9. Construction.  The Parties have participated jointly in the negotiation and
preparation of this Release Agreement.  In the event an ambiguity or question of
intent or interpretation arises, this Release Agreement shall be construed as if
drafted jointly by the Parties, and no presumption or burden of proof shall
arise favoring or disfavoring any Party hereto by virtue of the authorship of
any of the provisions herein.

 
10. Amendments and Waivers.  No amendment of any provision of this Release
Agreement shall be valid unless the same shall be in writing and signed by each
of the Parties.  No waiver by either Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.  No failure on the part of
either Party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such Party preclude any other or
further exercise thereof or the exercise of any other right, power or
remedy.  All remedies hereunder are cumulative and are not exclusive of any
other remedies provided by applicable law.
 
 
 
 

--------------------------------------------------------------------------------

 


11. Severability.  If any provision of this Release Agreement is held by a court
of competent jurisdiction to be illegal, invalid or unenforceable under present
or future laws effective during the term of this Release Agreement, such
provision shall be fully severable.


12. Headings and Titles. The headings and titles in this Release Agreement are
for convenience only and in no way define, limit, extend, or describe the scope
of this Release Agreement or the intent of any provision herein.


13. Counterparts.  This Release Agreement may be executed in counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.  Signatures delivered by facsimile and
email as electronic files shall be deemed effective as originals.


14. Successors and Assigns.  This Release Agreement shall be binding upon and
inure to the benefit of High Plains and Pure Cycle, and their respective
representatives, designees, successors and assigns.  Each of the Pure Cycle
Released Parties and the High Plains Released Parties is an intended beneficiary
of this Release Agreement and is and shall be expressly entitled to enforce this
Release Agreement in so far as it operates in its favor, including by injunctive
or other equitable relief or other means, as appropriate.

 
IN WITNESS WHEREOF, the Parties hereto have duly executed this Release Agreement
as of the date first set forth above.

 
HIGH PLAINS A&M, LLC
 
 
By: /s/ H. Hunter White,
III                                                                          
Name: H. Hunter White, III
Title:  Manager
 
 
PURE CYCLE CORPORATION
 
 
By: /s/ Mark W.
Harding                                                                    
Name:  Mark W. Harding
Title:  President
 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------